Case 9:20-md-02924-RLR Document 2315 Entered on FLSD Docket 11/20/2020 Page 1 of 23




                                UNITED STATES DISTRICT COURT FOR THE
                                    SOUTHERN DISTRICT OF FLORIDA
                                            Miami Division


    IN RE: ZANTAC (RANITIDINE)                                       MDL NO. 2924
    PRODUCTS LIABILITY                                               20-MD-2924
    LITIGATION
                                                                     JUDGE ROBIN L. ROSENBERG
    RICARDO BENEDICTO,                                               MAGISTRATE JUDGE BRUCE E. REINHART

                        Plaintiff,                                   COMPLAINT [& JURY DEMAND]

    v.                                                               Case No.:

    SANOFI S.A., SANOFI-AVENTIS US LLC,
    SANOFI US SERVICES INC, CHATTEM,
    INC., BOEHRINGER INGELHEIM
    PHARMACEUTICALS, INC., and
    GLAXOSMITHKLINE, LLC,

                        Defendants.
                                                                /

    THIS DOCUMENT RELATES TO: Ricardo Benedicto v. Sanofi S.A., et al.

                                                       COMPLAINT

               Plaintiff, by and through undersigned counsel, bring this Complaint for Damages against

    Defendants, Sanofi S.A., Sanofi-Aventis U.S. LLC, Sanofi US Services Inc., Chattem Inc.

    (collectively, “Sanofi”), Boehringer Ingelheim Pharmaceuticals, Inc. (“Boehringer”), and

    GlaxoSmithKline, LLC (“GSK”) (collectively, “Defendants”)1 and alleges the following:

                                                          PARTIES

               1.       Plaintiff, Ricardo Benedicto, is a citizen of Florida and resides in Miami-Dade

    County, Florida.




    1
        Pursuant to Pretrial Order #11 [ECF No. 422], Plaintiff files this Complaint directly in MDL No. 2924.


                                                       MASE MEBANE
Case 9:20-md-02924-RLR Document 2315 Entered on FLSD Docket 11/20/2020 Page 2 of 23




              2.   Defendant, Sanofi-Aventis U.S. LLC is a Delaware limited liability corporation

    with its principal place of business in Bridgewater, New Jersey. It is a wholly owned subsidiary of

    the French company Sanofi S.A.

              3.   Defendant, Sanofi US Services Inc. is a Delaware corporation with its principal

    place of business in Bridgewater, New Jersey. It is a wholly owned subsidiary of the French

    company Sanofi S.A.

              4.   Defendant, Chattem, Inc. is a Tennessee corporation with its principal place of

    business in Chattanooga, Tennessee. It is a wholly owned subsidiary of the French company Sanofi

    S.A.

              5.   Defendants, Sanofi-Aventis U.S. LLC; Sanofi US Services Inc.; and Chattem, Inc.

    (collectively “Sanofi”) controlled the U.S. rights and NDA to over-the-counter (OTC) Zantac from

    2017 to the present. During that period, Sanofi manufactured and distributed the drug in the United

    States.

              6.   Defendant, GlaxoSmithKline LLC is a Delaware corporation that has its principal

    place of business in Philadelphia, Pennsylvania, and Research Triangle, North Carolina. GSK is a

    wholly owned subsidiary of GlaxoSmithKline PLC, a British limited company that is registered to

    do business in the United States. GlaxoSmithKline PLC was the first company to apply for and

    receive approval for prescription brand Zantac. GSK, until recently, sold over the counter versions

    of Zantac.

              7.   Defendant, Pfizer, Inc. is a Delaware corporation with its principal place of business

    in New York, New York. Until 2006, Pfizer held the U.S. Right & New Drug Application (“NDA”)

    for manufacturing, marketing, and selling over the counter Zantac.




                                                     2
                                              MASE MEBANE
Case 9:20-md-02924-RLR Document 2315 Entered on FLSD Docket 11/20/2020 Page 3 of 23




             8.       Defendant, Boehringer Ingelheim Pharmaceuticals, Inc. is a Delaware corporation

    with its principal place of business in Ridgefield, Connecticut. Boehringer is a subsidiary of the

    German company Boehringer Ingelheim Corporation. From 2006 to 2017, Boehringer owned the

    U.S. rights to over the counter Zantac. During that time Boehringer manufactured and distributed

    the drug in the United States.

                                           JURISDICTION AND VENUE2

             9.       Pursuant to 28 U.S.C. § 1332, this Court has diversity jurisdiction over this action

    because the amount in controversy exceeds $75,000, exclusive of interests and costs, and because

    Plaintiff is a citizen of a state different from any Defendant.

             10.      Pursuant to 20 U.S.C. § 1367, this Court has jurisdiction over supplemental state

    law claims.

             11.      This Court has personal jurisdiction over Plaintiff. Plaintiff is a citizen of Florida

    and resides in Miami, Florida.

             12.      This Court has personal jurisdiction over Defendants because (1) they conducted

    substantial business in this District; (2) Plaintiff’s claims arise out of Defendants, directly or by an

    agent, operating, conducting, engaging in, or carrying on a business in this state or having an office

    or agency in this state, committing a tortious act in this state; and (3) Defendants were engaged in

    solicitation or service activities within the state which were used or consumed within the state in

    the ordinary course of commerce, trade, or use. This Court also has personal jurisdiction over the

    Defendants because they have consented to jurisdiction by registering to do business in Florida.




    2
     All Defendants stipulate and agree that they will not assert any objection of improper venue pursuant to Fed. R. Civ.
    P. 12(b) as to any ranitidine-related cases filed directly in the Southern District of Florida that emanate from districts
    outside the Southern District of Florida and that are filed in this multidistrict litigation for pretrial proceedings. [See
    ECF No. 11].

                                                                3
                                                       MASE MEBANE
Case 9:20-md-02924-RLR Document 2315 Entered on FLSD Docket 11/20/2020 Page 4 of 23




            13.      Venue properly lies in the District pursuant to 28 U.S.C. § 1391 because a

    substantial part of the events or omissions giving rise to Plaintiff’s claim occurred in this District,

    Defendants’ actions caused harm to Plaintiff who resides in this District, and Defendants regularly

    conduct business in the District.

                                         FACTUAL ALLEGATIONS

        A. Zantac (Background)

            14.      Zantac is used to treat ulcers of the stomach and intestines, and other stomach and

    esophagus issues, including erosive esophagitis, gastroesophageal reflux disease-GERD, and

    Zollinger-Ellison syndrome.3 It is also intended to relieve heartburn.4

            15.      Zantac’s main active ingredient is ranitidine.5 Ranitidine is a histamine 2 blocker,

    also known as a histamine H2 antagonist.6 Histamine 2 blockers prevent or relieve heartburn and

    other stomach issues by reducing the amount of acid produced by the stomach.7

        B. History of Zantac

            16.      Ranitidine was developed by GSK. It was introduced into the market in 1981. It

    was the world’s biggest-selling prescription drug by 1988.

            17.      In 1996, it became available over-the-counter (OTC) and was marketed under

    several trade names, including Zantac, by GSK and many other companies.8

            18.      OTC Zantac was available in 75 mg and 150 mg tablets.9



    3
        Zantac Tablet, WebMD.           https://www.webmd.com/drugs/2/drug-4090-7033/zantac-oral/ranitidine-tablet-
    oral/details attached as Exhibit 1.
    4
      Frequently Asked Questions, Zantac. https://www.zantacotc.com/zantac-FAQ.html attached as Exhibit 2.
    5
      Id.
    6
        Id.; Histamine H2 Antagonist (Oral Route, Injection Route, Intravenous Route), Descriptions.
    https://www.mayoclinic.org/drugs-supplements/histamine-h2-antagonist-oral-route-injection-route-intravenous-
    route/description/drg-20068584 attached as Exhibit 3.
    7
      Id.
    8
      Id.
    9
      https://www.zantacotc.com/zantac-FAQ.html attached as Exhibit 2.

                                                          4
                                                  MASE MEBANE
Case 9:20-md-02924-RLR Document 2315 Entered on FLSD Docket 11/20/2020 Page 5 of 23




            19.      GSK was the original inventor of Zantac. GSK had the prescription rights to Zantac

    from 1983 to 2009, and a patent for ranitidine that expired in 1997. After GSK’s patent expired,

    many competitors launched generic alternatives to OTC Zantac.

            20.      At all relevant times, Defendants aggressively advertised and pushed sales of

    Zantac. Therefore, sales soared throughout the years since its introduction to the market.

            21.      In 2018, Sanofi reported that Zantac brought in 127 million euros in net sales

    around the world, with sales in the United States constituting 113 million euros of total sales.10

            22.      Throughout all relevant times, Zantac was marketed as a safe and effective drug for

    infants, children, and adults.

         C. NDMA – A Known Carcinogen

            23.      There is conclusive evidence that NDMA is a potent carcinogen.

            24.      Several organizations, including the Food and Drug Administration (“FDA”), U.S.

    Environmental Protection Agency (“EPA”), the International Agency for Research on Cancer

    (“IARC”), and Word Health Organization (“WHO”), have classified NDMA as a probable human

    carcinogen.11 NDMA acts as a carcinogen because it modifies DNA.12

            25.      Since the 1980’s, the FDA has directed manufacturers to recall products containing

    unsafe levels of NDMA. The FDA recalls drugs containing NDMA exceeding the acceptable

    intake limits because they pose an unacceptable safety risk to patients.

            26.      The NDMA found in Zantac is due to the inherent molecular structure of ranitidine.



    10
       Sanofi, Form 20-F, Annual Report Pursuant to Section 13 or 15(d) of the Securities and Exchange Act or 1934 for
    the Fiscal Year ended December 31, 2018. 2018 Consumer Healthcare net sales by geographical region, at 97.
    https://www.sanofi.com/-/media/Project/One-Sanofi-Web/Websites/Global/Sanofi-
    COM/Home/common/docs/investors/Sanofi-20-F-2018-EN-PDF-e-accessible_01.pdf attached as Exhibit 4.
    11
        Technical Fact Sheet – N-Nitroso-dimethylamine (NDMA), Environmental Protection Agency (Nov. 2017).
    https://www.epa.gov/sites/production/files/2017-10/documents/ndma_fact_sheet_update_9-15-17_508.pdf attached
    as Exhibit 5.
    12
       Id.

                                                            5
                                                   MASE MEBANE
Case 9:20-md-02924-RLR Document 2315 Entered on FLSD Docket 11/20/2020 Page 6 of 23




            27.     Every dose of Zantac or its genetic alternative exposes users to high and unsafe

    levels of the carcinogen NDMA.

         D. Defendants Concealed the Risks of NDMA Exposure from Zantac

            28.     Defendants knew or should have known that Zantac exposes users to unsafe levels

    of NDMA.

            29.     None of the Defendants disclosed this information and the associated health risks

    to consumers, either by reporting it to the FDA or by warning consumers on the drug label.

            30.     A study published in 1983 found that ranitidine tends to form compounds, such as

    NDMA.13 This reaction occurs when it is combined with nitrite, which is naturally produced by

    bacteria in the stomach. The study concluded that oral administration in rats of high doses of

    ranitidine and nitride can produce DNA fragmentation either in the liver or in gastric mucosa.14

            31.     In 1987, after several studies were published concerning ranitidine and NDMA,

    Defendant GSK published a clinical study that determined ranitidine was not associated with

    NDMA.

            32.     However, GSK’s published study had significant weaknesses. GSK used a less

    accurate and less specific definition method than industry standard chromatography, a method that

    necessitates discarding gastric samples that contained ranitidine. Without ranitidine being present

    in the samples taken, the relationship between ranitidine and NDMA could not be assessed or

    detected. This was an obvious attempt of GSK to cover up the link between ranitidine and NDMA

    in order to avoid Zantac from being recalled and taken off the market.



    13
       Annalisa Maura, et. al., DNA Damage Induced by Nitrosated Ranitidine in Cultured Mammalian Cells, 18
    Toxicology Letters 97 (August 1983) attached as Exhibit 6.
    https://www.sciencedirect.com/science/article/abs/pii/0378427483900772?via%3Dihub attached as Exhibit 6.
    14
       Brambilla, G. et al. Genotoxic effects in rodents given high oral doses of ranitidine and sodium nitrite.
    Carcinogenesis v. 4,10 1281-1285 (1983) https://academic.oup.com/carcin/article-abstract/4/10/1281/2391364
    attached as Exhibit 7.

                                                         6
                                                 MASE MEBANE
Case 9:20-md-02924-RLR Document 2315 Entered on FLSD Docket 11/20/2020 Page 7 of 23




            33.      In 2003, a study proposed that “elevated levels of NDMA in drinking water

    produced by American wastewater treatment plans may be associated with the drug ranitidine.”15

            34.      Since then, multiple scientific groups and researchers have described “the

    breakdown of ranitidine to form NDMA...”16

            35.      A 2004 study examined and followed up with 414 patients who had peptic ulcers

    over a period of 14 years. The study found that “those who were taking either Zantac or another

    antacid, Tagamet (cimetidine) had a heightened risk of bladder cancer.”17 The authors of the study

    also noted that “N-Nitrosamines are known carcinogens, and that nitrate ingestion has been related

    to bladder cancer risk.”18 NDMA is a type of N-Nitrosamine.

            36.      In 2007, the Fred Hutchinson Cancer Research Center, a cancer institute established

    in 1972, conducted a peer-review study titled “Relationship between histamine2-receptor

    antagonist medications and risk of invasive breast cancer.”19 The study assessed the relationship

    between use of H(2) blockers – namely cimetidine, ranitidine, nizatidine, and famotidine and their

    relationship to breast cancer. While the other H2 blockers did not have a link to breast cancer,

    ranitidine was linked with a 2.4-fold increased risk of hormone receptor-positive ductal

    carcinoma.20


    15
         Light, David; Kucera, Kaury, Valisure Citizen Petition on Ranitidine. September 9, 2019.
    https://www.valisure.com/wp-content/uploads/Valisure-Ranitidine-FDA-Citizen-Petition-v4.12.pdf; See Mitch,
    W.a., Sharp, J.O., Trussell, R.R., Valentine, R.L., Alvarez-Cohen, L. and Sedlak, D.L. (2003) N-
    Nitrosodimethylamine (NDMA) as a Drinking Water Contaminant: A Review. Environmental Engineering Science.
    Vol 20, 5 https://superfund.berkeley.edu/pdf/231/pdf attached as Exhibit 8.
    16
       Id. at 5.
    17
       Tanya Lewis, What we know about the possible carcinogen found in Zantac, Scientific American (Oct. 28, 2019),
    https://www.scientificamerican.com/article/what-we-know-about-the-possible-carcinogen-found-in-zantac/        citing
    Michaud DS, et. al., Peptic Ulcer disease and the risk of bladder cancer in a prospective study of male health
    professionals, 13 Cancer Epidemiology Biomarkers & Prevention 250 (February 2004),
    https://www.ncbi.nlm.nih.gov/pubmed/14973090 attached as Exhibit 9.
    18
       Id.
    19
       Robert W. Mathes, et. al., Relationship between Histamine2- receptor antagonist medications and risk of invasive
    breast cancer, 17 Cancer Epidemiology Biomarkers & Prevention 67
    https://www.ncbi.nlm.nih.gov/pubmed/18199712 attached as Exhibit 10.
    20
       Id.

                                                             7
                                                    MASE MEBANE
Case 9:20-md-02924-RLR Document 2315 Entered on FLSD Docket 11/20/2020 Page 8 of 23




            37.     A 2011 study that examined ranitidine in water supply found that “ranitidine, a

    histamine antagonist widely used for peptic ulcer treatment was found to be an important NDMA

    precursor.”21

            38.     A 2016 study conducted at Stanford University gave 10 volunteers 150 mg tablet

    of Zantac and discovered that the subsequent NDMA levels in their urine exceeded 47,000

    nanograms. The researchers wrote that as most of the NDMA would have been metabolized prior

    to reaching the urine, the amount of NDMA in the body could have actually been much higher.22

            39.     In September 2019, Valisure, a pharmaceutical company, submitted a Citizen’s

    Petition on Ranitidine requesting the Commissioner of Food and Drugs to issue a regulation, revise

    industry guidance, and request a recall and suspend sales of ranitidine. 23 This was prompted after

    Valisure conducted tests that showed the link between ranitidine and NDMA formation.24

            40.     In its Citizen Petition, Valisure stated that “an epidemiological study ha[d]

    implicated ranitidine’s drug class as being correlated to cancer.”25

            41.     Valisure also tested ranitidine tablets in conditions that stimulate the human

    stomach.26 The study revealed significant NDMA formation under simulated gastric conditions

    with [sodium] nitrite present.”27

            42.     In 2019, FDA testing and evaluation confirmed that NDMA levels increased in

    ranitidine, the active ingredient in Zantac, even under normal storage conditions. The testing also




    21
       Julien Le Roux, Hervé Gallard, Jean-Philippe Croué. Chloramination of nitrogenous contaminants
    (pharmaceuticals and pesticides): NDMA and halogenated DBPs formation. 45 Water Research 3164 (Mar. 26, 2011)
    attached as Exhibit 11.
    22
       https://www.scientificamerican.com/article/what-we-know-about-the-possible-carcinogen-found-in-zantac/.
    23
       Id.
    24
       See Valisure Citizen Petition.
    25
       Id. at 4.
    26
       Id. at 6.
    27
       Id. at 7.

                                                         8
                                                 MASE MEBANE
Case 9:20-md-02924-RLR Document 2315 Entered on FLSD Docket 11/20/2020 Page 9 of 23




    showed that the older the ranitidine product is, or the longer the length of time since it was

    manufactured, the greater the level of NDMA.

               43.      Manufacturers of an approved drug are required by law to submit an annual report

    to the FDA that contains a “brief summary of significant new information from the previous year

    that might affect the safety, effectiveness, or labeling of the drug product.”28

               44.      Despite these several scientific studies and knowing that Zantac exposes users to

    unsafe levels of NDMA, Defendants did not notify or alert the FDA.

               45.      Defendants placed the importance of sales and profits over the health and safety of

    its consumers.

           E. Plaintiff-Specific Allegations

               46.      Plaintiff began taking Zantac in approximately 2012 and used it through 2019 in

    order to treat heart burn and stomach ulcers.

               47.      In July of 2019, Plaintiff was diagnosed with urothelial carcinoma, also known as

    bladder cancer.

               48.      Based on prevailing scientific evidence, exposure to Zantac (and the carcinogen

    found in the drug, NDMA) can cause bladder cancer in humans.

               49.      Plaintiff’s bladder cancer was caused by him taking Zantac.

               50.      Had any Defendant warned Plaintiff that Zantac could lead to exposure to NDMA

    or, in turn, cancer, through a warning label or otherwise, Plaintiff would not have taken Zantac.




    28
         21 C.F.R. §314.81(b)(2).

                                                         9
                                                  MASE MEBANE
Case 9:20-md-02924-RLR Document 2315 Entered on FLSD Docket 11/20/2020 Page 10 of 23




                                           COUNT I
                               STRICT LIABILITY – DESIGN DEFECT

            51.     Plaintiff incorporates and re-alleges all prior paragraphs of this Complaint as if fully

    set forth herein.

            52.     At all relevant times, Defendants designed, manufactured, marketed, promoted,

    sold, supplied and/or distributed Zantac.

            53.     In Florida, Defendants have the duty to use reasonable care to design a product that

    is reasonably safe for its intended use in order to prevent defects that create a substantial risk of

    foreseeable injury to consumers.

            54.     Defendants breached their duty to use care in designing Zantac because it is

    unreasonably dangerous for its normal intended use.

            55.     Defendants also breached their duty of care by failing to disclose the design defect

    to Plaintiff, consumers, and the general public, through a warning label or otherwise.

            56.     Zantac is inherently dangerous and defective because of users’ heightened exposure

    to NDMA when using it. The main active ingredient in Zantac, ranitidine, can produce NDMA by

    reacting with itself. NDMA can lead to the development of cancer. Therefore, as formulated and

    designed, the foreseeable risks of taking Zantac exceed the benefit. Defendants failed to warn

    Plaintiff and other consumers of the foreseeable risks. Therefore, Zantac is more dangerous than

    an ordinary consumer would expect.

            57.     The design defect in Zantac existed at the time the products left Defendant’s

    possession. There was no substantial change in the condition in which Zantac was manufactured

    and produced, to the time it reached consumers.

            58.     Plaintiff used Zantac in as recommended, to treat heartburn and stomach ulcers,

    and in a reasonably foreseeable manner.


                                                      10
                                                MASE MEBANE
Case 9:20-md-02924-RLR Document 2315 Entered on FLSD Docket 11/20/2020 Page 11 of 23




            59.     Defendant’s actions set forth herein directly and proximately caused Plaintiff

    injury, including developing bladder cancer.

            60.     Defendants are strictly liable for Plaintiff’s injuries resulting from his Zantac use

    because Defendants designed, researched, manufactured, tested, marketed, sold, and distributed

    the defective Zantac product.

            61.     Defendants acted willfully, wantonly, and/or recklessly by failing to warn Plaintiff

    about Zantac’s associated health risks and by failing to design it in a reasonably safe manner.

            62.     As a direct and proximate result of Plaintiff’s ordinary and foreseeable use of

    Zantac, he developed bladder cancer, and has experienced permanent injury and damages,

    including pain and suffering and economic damages.

            Wherefore, Plaintiff seeks trial by jury and all damages available to him under the law,

    including but not limited to, pain and suffering, damages for his injuries, economic damages, and

    other damages the Court deems appropriate.

                                          COUNT II
                             STRICT LIABILITY – FAILURE TO WARN

            63.     Plaintiff incorporates and re-alleges all prior paragraphs of this Complaint as if fully

    set forth herein.

            64.     At all relevant times, Defendants designed, manufactured, marketed, promoted,

    sold, supplied and/or distributed Zantac.

            65.     Defendants owed Plaintiff a duty to properly design, manufacture, test, inspect,

    label, market, examine, and provide proper and adequate warnings about the associated safety risks

    of using Zantac.

            66.     Based on the scientific research and studies conducted over the years, Defendants

    knew or should have known that Zantac was defective and unsafe for consumers.


                                                      11
                                                MASE MEBANE
Case 9:20-md-02924-RLR Document 2315 Entered on FLSD Docket 11/20/2020 Page 12 of 23




           67.     At all relevant times, Defendants knew or should have known that Zantac creates

    serious health risks, including cancer, and could have avoided the risk or reduced the foreseeable

    risks of harm by providing reasonable instructions or warnings.

           68.     Defendants failed to exercise reasonable care to warn consumers by failing to

    inform/warn them of the health risks associated with using Zantac. Defendants did not include

    proper warning or instruction labels to advise users of the risk of cancer from using Zantac. Zantac

    is defective because of the inadequate warning and instruction.

           69.      The failure to warn defect in Zantac existed at the time the products left

    Defendant’s possession. There was no substantial change in the condition in which Zantac was

    manufactured and produced, to the time it reached consumers.

           70.     Plaintiff used Zantac in as recommended, to treat heartburn and stomach ulcers,

    and in a reasonably foreseeable manner.

           71.     Defendant’s actions set forth herein directly and proximately caused Plaintiff

    injury, including developing bladder cancer.

           72.     Defendants are strictly liable for Plaintiff’s injuries resulting from his Zantac use

    because Defendants designed, researched, manufactured, tested, marketed, sold, and distributed

    the defective Zantac product, and failed to warn Plaintiff, consumers, and the general public of the

    known associated health risks from Zantac’s use, including cancer.

           73.     Defendants acted willfully, wantonly, and/or recklessly by failing to warn Plaintiff

    about Zantac’s associated health risks and by failing to design it in a reasonably safe manner.

           74.     As a direct and proximate result of Plaintiff’s ordinary and foreseeable use of

    Zantac, he developed bladder cancer, and has experienced permanent injury and damages,

    including pain and suffering and economic damages.



                                                    12
                                              MASE MEBANE
Case 9:20-md-02924-RLR Document 2315 Entered on FLSD Docket 11/20/2020 Page 13 of 23




              Wherefore, Plaintiff seeks trial by jury and all damages available to him under the law,

    including but not limited to, pain and suffering, damages for his injuries, economic damages, and

    other damages the Court deems appropriate.

                                                  COUNT III
                                                 NEGLIGENCE

              75.      Plaintiff incorporates and re-alleges all prior paragraphs of this Complaint as if fully

    set forth herein.

              76.      During all relevant times, Defendants owed Plaintiff the duty to exercise reasonable

    care in the designing, developing, manufacturing, testing, inspecting, distributing, labeling, and/or

    sale of Zantac.

              77.      Defendants breached their duty to exercise reasonable care by negligently

    designing, developing, manufacturing, testing, inspecting, distributing, labeling, and/or selling

    Zantac.

              78.      At all relevant times, Defendants breached their duty to exercise reasonable care

    through the following acts and/or omissions:

                    a. Negligence in the design, develop, research, manufacture, testing, packaging,

                       marketing, sale and/or distribution of Zantac;

                    b. Failing to adequately warn Plaintiff, consumer, physicians, healthcare

                       professionals, the public, and the FDA of the known foreseeable health risks of

                       using Zantac;

                    c. Failing to use reasonable care in the design, development, administration, and/or

                       monitoring of the clinical trials of Zantac;

                    d. Failing to use reasonable care in utilizing a reasonably safe design and formula for

                       manufacturing Zantac;


                                                         13
                                                  MASE MEBANE
Case 9:20-md-02924-RLR Document 2315 Entered on FLSD Docket 11/20/2020 Page 14 of 23




                 e. Failing to adequately test and/or adequately monitor test and test results of Zantac

                    before and after its introduction into the market;

                 f. Falsely representing that Zantac was safe for its intended purpose when Defendant

                    knew the product was unsafe and posed seriously health risks;

                 g. Failing to warn the general public of the presence of NDMA in Zantac and the risk

                    of developing cancer from its use;

                 h. Failing to warn physicians, pharmacists, and other healthcare providers of the

                    known and foreseeable risks of using Zantac;

                 i. Failing to warn the public, health care providers, the general public , and the FDA,

                    with post-market warnings and instructions.

           79.      At all relevant times, Defendants knew or should have known consumers of Zantac

    would foreseeably be exposed to health risks and suffer severe health injuries, including but not

    limited to, bladder cancer.

           80.      As a direct and proximate result of Defendants’ negligence, Plaintiff has suffered

    severe injury, including but not limited to developing cancer in the bladder, loss of enjoyment of

    life, economic damages, and continuous pain and suffering. As a result of Defendants’ acts and

    omissions, Plaintiff believed that Zantac was safe, and therefore purchased and ingested Zantac

    for its intended use, causing Plaintiff to develop cancer. Plaintiff requires and will continue to

    require medical care and treatment, causing Plaintiff emotional pain and suffering and ongoing

    medical expenses.

           Wherefore, Plaintiff seeks trial by jury and all damages available to him under the law,

    including but not limited to, pain and suffering, damages for his injuries, economic damages, and

    other damages the Court deems appropriate.



                                                     14
                                              MASE MEBANE
Case 9:20-md-02924-RLR Document 2315 Entered on FLSD Docket 11/20/2020 Page 15 of 23




                                          COUNT IV
                                 BREACH OF EXPRESS WARRANTY

            81.     Plaintiff incorporates and re-alleges all prior paragraphs of this Complaint as if fully

    set forth herein.

            82.     At all relevant times, Defendants are and/or were the manufacturers, distributors,

    marketers, and sellers of Zantac and knew or had reason to know of the specific intended use of

    the drug.

            83.     Defendants, through their public announcements, press releases, public statements,

    the labelling on Zantac products, and promotional materials expressly warranted that Zantac was

    safe for its intended use of preventing and relieving heartburn, ulcers, and other stomach issues.

            84.     Zantac does not conform to the Defendants’ warranties because it is unreasonably

    dangerous, defective in design and/or formulation, provides inadequate warnings of the adverse

    health risks associated with using Zantac, and is not fit for the ordinary purpose for which it was

    intended.

            85.     Zantac has numerous side effects that were not disclosed by Defendants, such as

    causing cancer.

            86.     Defendants knew or should have known that their representations and warranties

    about the safety of Zantac were false and misleading.

            87.     Physicians, healthcare professionals, and consumers, including Plaintiff, relied on

    Defendants’ express warranties.

            88.     As a result of Defendants’ acts and omissions, Plaintiff reasonably believed that

    Zantac was safe.




                                                      15
                                               MASE MEBANE
Case 9:20-md-02924-RLR Document 2315 Entered on FLSD Docket 11/20/2020 Page 16 of 23




            89.     As a direct and proximate cause of Defendants’ breach of their express warranties,

    Plaintiff has suffered severe injury, including but not limited to developing cancer in the bladder,

    loss of enjoyment of life, economic damages, and continuous pain and suffering.

            Wherefore, Plaintiff seeks trial by jury and all damages available to him under the law,

    including but not limited to, pain and suffering, damages for his injuries, economic damages, and

    other damages the Court deems appropriate

                                           COUNT V
                                 BREACH OF IMPLIED WARRANTY

            90.     Plaintiff incorporates and re-alleges all prior paragraphs of this Complaint as if fully

    set forth herein.

            91.     At all relevant times, Defendants are and/or were the manufacturers, distributors,

    marketers, and sellers of Zantac and knew or had reason to know of the specific intended use of

    the drug.

            92.     At all relevant times, Defendants are and were merchants and sellers of goods.

            93.     Plaintiff was a foreseeable user of Zantac because he suffered from heartburn and

    stomach ulcers, which is what Zantac was advertised and intended to treat.

            94.     Defendants implicitly warranted that Zantac was in merchantable condition and fit

    for the ordinary purpose for which the drug is used.

            95.     Defendants designed, manufactured, sold, and at all times thereafter, Zantac was

    not in merchantable condition and was not fit for its ordinary purpose as it was defective and

    unreasonably dangerous to users.

            96.     Defendants are not able to disclaim their implied warranty of merchantability as

    they knowingly sold an inherently defective and unreasonably dangerous drug.




                                                      16
                                               MASE MEBANE
Case 9:20-md-02924-RLR Document 2315 Entered on FLSD Docket 11/20/2020 Page 17 of 23




            97.     As a result of Defendants’ acts and omissions, Plaintiff reasonably believed that

    Zantac was safe.

            98.     As a direct and proximate cause of Defendants’ breach of their implied warranties,

    Plaintiff has suffered severe injury, including but not limited to developing cancer in the bladder,

    loss of enjoyment of life, economic damages, and continuous pain and suffering.

            Wherefore, Plaintiff seeks trial by jury and all damages available to him under the law,

    including but not limited to, pain and suffering, damages for his injuries, economic damages, and

    other damages the Court deems appropriate

                                        COUNT VI
                            FRAUD OR FRAUDULENT CONCEALMENT

            99.     Plaintiff incorporates and re-alleges all prior paragraphs of this Complaint as if fully

    set forth herein.

            100.    Defendants intentionally and knowingly misrepresented, concealed, suppressed,

    and/or omitted material facts regarding the defectiveness and inherent dangerousness of Zantac,

    which were proven in several scientific studies.

            101.    Defendants misrepresented to physicians, healthcare professionals, and the general

    public and consumers, including Plaintiff, through their advertisements and drug packaging that

    Zantac was safe to use and did not have significant defects.

            102.    When making these misrepresentations, Defendants knew that Zantac exposes

    users to unsafe levels of NDMA and heightened risks of cancer and chose to conceal it. In fact,

    Defendants touted the benefits of using Zantac to the general public. Defendants knew or should

    have known that they should have disclosed the dangers associated with Zantac.




                                                       17
                                               MASE MEBANE
Case 9:20-md-02924-RLR Document 2315 Entered on FLSD Docket 11/20/2020 Page 18 of 23




           103.    Defendants knew and intended that consumers, including Plaintiff, would reply on

    their representations and omissions and that their concealment of failure to disclose the dangers

    associated with consuming Zantac would cause Plaintiff to use Zantac.

           104.    Defendants knew that their concealment and suppression of the dangers of Zantac

    would allow them to continue selling the product, increasing revenue and profits.

           105.    By not disclosing the fact that Zantac exposes consumers to high levels of NDMA

    or increases their risk of cancer, Defendants were able to keep users from switching to other widely

    available medications to treat their symptoms. Defendants acted maliciously, oppressively, and

    with intent to defraud.

           106.    Defendants had a duty to disclose the inherent defects of Zantac as the information

    was material to Plaintiff since it concerned his safety and wellbeing and Defendants knew that

    Plaintiff could not reasonably discover this information on his own.

           107.    Plaintiff detrimentally relied on Defendants’ knowing, affirmative and active false

    representations, concealment, and omissions. Plaintiff could not have reasonably or through due

    diligence discovered the health risks associated with using Zantac or discovered that Defendants’

    representations were fraudulent and misleading.

           108.    As a direct and proximate cause of Defendants’ fraudulent concealment, Plaintiff

    has suffered severe injury, including but not limited to developing cancer in the bladder, loss of

    enjoyment of life, economic damages, and continuous pain and suffering.

           Wherefore, Plaintiff seeks trial by jury and all damages available to him under the law,

    including but not limited to, pain and suffering, damages for his injuries, economic damages, and

    other damages the Court deems appropriate.




                                                    18
                                             MASE MEBANE
Case 9:20-md-02924-RLR Document 2315 Entered on FLSD Docket 11/20/2020 Page 19 of 23




                                        COUNT VII
                               FRAUDULENT MISREPRESENTATION

            109.    Plaintiff incorporates and re-alleges all prior paragraphs of this Complaint as if fully

    set forth herein.

            110.    Defendants falsely and fraudulently represented to Plaintiffs, consumers, healthcare

    professionals, the public, and/or the FDA that based on test results, Zantac products were safe for

    consumption and were effective in relieving symptoms of acid reflux, heartburn, and other similar

    conditions.

            111.    Defendants’ representations were false and fraudulent.

            112.    At all relevant times, Defendants knew that their representations about Zantac’s

    safety was false and fraudulent because of the several studies showing Zantac’s relationship with

    NDMA, a human carcinogen.

            113.    Defendants intended that Plaintiff would rely on such misrepresentations and

    omissions. Defendants made the representations with the intent of defrauding Plaintiff, consumers,

    healthcare professionals, and the public into believing that Zantac was safe and therefore inducing

    them to recommend or use Zantac.

            114.    Plaintiff detrimentally relied on Defendants’ fraudulent misrepresentations and

    omissions. Plaintiffs could not have reasonably or through due diligence discovered the health

    risks associated with using Zantac or discovered that Defendants’ representations were fraudulent

    and misleading.

            115.    Defendants knew or should have known that ranitidine was an unstable molecule

    that could react with itself to form unsafe levels of NDMA, which could lead to severe medical

    conditions such as cancer. Defendants deliberately turned a blind eye to the scientific research and

    studies that were available and minimized and concealed the inherently dangerous nature of Zantac


                                                      19
                                               MASE MEBANE
Case 9:20-md-02924-RLR Document 2315 Entered on FLSD Docket 11/20/2020 Page 20 of 23




    from Plaintiff, consumers, healthcare professionals, and the public by making fraudulent

    misrepresentations about the safety and benefits of the drug.

              116.   As a direct and proximate cause of Defendants’ fraudulent misrepresentation,

    Plaintiff has suffered severe injury, including but not limited to developing cancer in the bladder,

    loss of enjoyment of life, economic damages, and continuous pain and suffering.

              Wherefore, Plaintiff seeks trial by jury and all damages available to him under the law,

    including but not limited to, pain and suffering, damages for his injuries, economic damages, and

    other damages the Court deems appropriate.

                                          COUNT VIII
                                 NEGLIGENT MISREPRESENTATION

              117.   Plaintiff incorporates and re-alleges all prior paragraphs of this Complaint as if fully

    set forth herein.

              118.   Defendants owed a duty to disclose the adverse side effects of using Zantac, such

    as the link between ranitidine and NDMA, the harmful effects of NDMA, and the potential of

    NDMA causing cancer, to Plaintiff, consumers, physicians, healthcare professionals, the public,

    and the FDA as Defendants had superior knowledge concerning the dangerous side effects of

    Zantac.

              119.   Defendants breached this duty of care by failing to disclose the material fact that

    Zantac was unreasonably dangerous.

              120.   Defendants negligently misrepresented, concealed, suppressed, and/or omitted

    material facts regarding the safety of Zantac to Plaintiff, consumers, physicians, healthcare

    professionals, and the public.

              121.   Defendants intended that Plaintiff would rely on such misrepresentations and

    omissions.


                                                       20
                                                MASE MEBANE
Case 9:20-md-02924-RLR Document 2315 Entered on FLSD Docket 11/20/2020 Page 21 of 23




            122.    Defendants, in the absence of due care, made misrepresentations and concealed the

    dangers of Zantac. Defendants knew and intended that Plaintiff would rely on such

    misrepresentations and omissions.

            123.    Plaintiff detrimentally relied on Defendants’ negligent misrepresentations and

    omissions. Plaintiff could not have reasonably or through due diligence discovered the health risks

    associated with using Zantac or discovered that Defendants’ representations were fraudulent and

    misleading.

            124.    As a direct and proximate cause of Defendants’ negligent misrepresentation,

    Plaintiff has suffered severe injury, including but not limited to developing cancer in the bladder,

    loss of enjoyment of life, economic damages, and continuous pain and suffering.

            Wherefore, Plaintiff seeks trial by jury and all damages available to him under the law,

    including but not limited to, pain and suffering, damages for his injuries, economic damages, and

    other damages the Court deems appropriate.

                                            COUNT IX
                                   CLAIM FOR PUNITIVE DAMAGES

            125.    Plaintiff incorporates and re-alleges all prior paragraphs of this Complaint as if fully

    set forth herein.

            126.    At all relevant times, Defendants had actual knowledge of the illegality and

    wrongfulness of their actions and/or omissions.

            127.    Defendants were required to submit an annual report to the FDA regarding Zantac's

    safety, effectiveness, and labeling.

            128.    Defendants knew that using Zantac could lead to cancer and other serious health

    risks, but intentionally did not disclose the information to the FDA, healthcare providers, and the

    public, including Plaintiff.


                                                      21
                                               MASE MEBANE
Case 9:20-md-02924-RLR Document 2315 Entered on FLSD Docket 11/20/2020 Page 22 of 23




           129.    Defendants were aware of the several scientific studies and evidence showing

    Zantac’s link to NDMA and cancer in humans. However, Defendants put sales and profits above

    the health and safety of consumers and purposely concealed this information.

           130.    Defendants knew that by misrepresenting, concealing, suppressing, and/or omitting

    the dangerous side effects of using Zantac, users, like Plaintiff, could likely develop severe medical

    conditions, such as cancer. Despite this knowledge, Defendants willfully, wantonly, and recklessly

    continued to proceed with their conduct.

           131.    Defendants conduct shows their reckless disregard and indifference for the safety

    of Plaintiffs and their consumers.

           132.    Defendants willful, wanton, and/or reckless conduct includes, but is not limited to,

    Defendants’ lack of disclosure and warnings of the link between ranitidine and NDMA and their

    failure to protect and take all reasonable measures to make sure that consumers such as Plaintiff

    were using defective medication that could cause cancer.

                                             Prayer for Relief

           Wherefore, Plaintiff respectfully requests this Court enter judgment against Defendants,
    and award the following relief:

           a) An order awarding compensatory damages to Plaintiff for past and future damages,
               including but not limited to pain and suffering, health care costs, and medical
               monitoring;
           b) An order requiring Defendants to pay both pre- and post-judgment interest on any
               amount awarded;
           c) Restitution for all purchases of Zantac by Plaintiff, in an amount to be determined at
               trial;
           d) An order awarding actual, general, special, incidental, punitive, and consequential
               damages to which Plaintiff is entitled;
           e) An award of costs, expenses, and attorneys’ fees as permitted by law; and


                                                     22
                                               MASE MEBANE
Case 9:20-md-02924-RLR Document 2315 Entered on FLSD Docket 11/20/2020 Page 23 of 23




            f) Such other relief this Court deems appropriate.

                                          Demand for Jury Trial

            Pursuant to Fed. R. Civ. P. §38(b), Plaintiff demands a trial by jury as to all triable claims
    in this action.

    Dated: October 15, 2020

                                                          Respectfully submitted,

                                                          MASE MEBANE, P.A.
                                                          2601 S. Bayshore Drive, Suite 800
                                                          Miami, Florida 33133
                                                          Telephone: (305) 377-3770
                                                          Facsimile: (305) 377-0080

                                                   By:    /s/ Curtis J. Mase
                                                          CURTIS J. MASE
                                                          Florida Bar No. 663034
                                                          cmase@maselaw.com
                                                          LAUREN A. LEVITT
                                                          Florida Bar No.: 1011030
                                                          llevitt@maselaw.com




                                                     23
                                              MASE MEBANE
